                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF FLORIDA
                                   GAINESVILLE DIVISION

GREGORY LONDON,

                    Petitioner,

v.                                                       Case No. 1:15cv66-MW/CJK

FLORIDA DEPARTMENT
OF CORRECTIONS, SECRETARY,

            Respondent.
_________________________/

                    ORDER ACCEPTING REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 21, and has also reviewed de novo Petitioner’s objections to the report

and recommendation, ECF No. 33. 1 Accordingly,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted, over Petitioner’s objections, as

this Court’s opinion. The Clerk shall enter judgment stating, “The petition for writ of habeas

corpus, ECF No. 1, challenging the judgment of conviction and sentence in State of Florida v.

Gregory L. London, Alachua County Circuit Court Case No. 10-CF-1164, is DENIED. A

Certificate of Appealability is DENIED.” The Clerk shall close the file.

          SO ORDERED on January 17, 2019.


                                                         s/ MARK E. WALKER
                                                         Chief United States District Judge



1
    This Court notes Petitioner filed his response/objections prior to the January 25, 2019, deadline.
